 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                           SAN JOSE DIVISION
 9
10
     In re                                              Case No.: 20-50628 SLJ 11
11
     FRE 355 Investment Group, LLC,                     Cases Jointly Administered
12
                                                        Chapter 11
13                          Debtor.
                                                        Case No.: 20-50631 SLJ 11
14
                                                        REPLY TO DEBTORS’ OPPOSITION RE
15                                                      MOTION TO DISMISS CHAPTER 11
     In re                                              CASES; EVIDENTIARY OBJECTION TO
16                                                      CHEN DECLARATION
     Mora House, LLC,
17
                            Debtor.
18                                                      Date: August 19, 2020
                                                        Time: 2:00 p.m.
19                                                      Place: Courtroom 9 (Telephonic)
                                                        US Bankruptcy Court; Judge Johnson
20                                                      280 South First Street
                                                        San Jose, California 95113
21

22           Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for the beneficiaries of the
23   mortgages on the real property owned by FRE 355 dba FRE 355 Investment Group, LLC (“FRE
24   355”) and Mora House, LLC (“Mora House”) (FRE 355 and Mora House are collectively referred
25   to as “Debtors”), herein replies to the opposition [ECF # 79] filed by Debtors in response to PLS’s
26   motion for an order dismissing the Debtors’ chapter 11 cases pursuant to 11 U.S.C. § 1112(b).
27           For all these reasons, the Court should dismiss the Debtors’ cases.
28

Case: 20-50628       Doc# 80     Filed: 08/12/20    Entered: 08/12/20 19:50:14       Page 1 of
                                              15
 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                    I.

 3                THE DEBTORS’ OPPOSITION FAILS TO REBUT THE CAUSE

 4          SHOWN FOR MANDATORY DISMISSAL OF THESE CHAPTER 11 CASES

 5          PLS has moved to dismiss Debtors’ cases under 11 U.S.C. § 1112(b). Dismissal is

 6   mandatory under § 1112(b)(4)(A) when there is a continuing loss to or diminution of the estate

 7   and the absence of a reasonable likelihood of rehabilitation. PLS’s motion establishes both factors

 8   because the Debtors’ cases are non-operating liquidating chapter 11 cases and the Debtors’ plan

 9   does not present a reasonable likelihood of rehabilitation. Debtors’ opposition, which does not
10   even cite § 1112(b), fails to rebut the cause shown. As such, dismissal is mandatory.
11          The first section of Debtors’ opposition brief contains numbered paragraphs corresponding
12   to each responsive allegation. PLS responds to each such paragraph as follows, clearly
13   establishing that the Debtors have failed to carry their burden of proof under § 1112(b):
14          1.      Debtors claim there are “nuances” concerning the collateral that are material to the
15   motion. PLS contends that any such “nuances” do not rebut the cause shown.
16          2.      Debtors allude to an objection to PLS’s claim as being “overstated” but provide no
17   argument, detail or evidence on the dispute. PLS has filed a precise accounting of its $13,264,318
18   claim as of July 28, 2020 attached to the Fine Declaration [ECF # 78]. Debtors scheduled PLS as
19   an undisputed secured creditor for $12,113,909.20. See Exhibit 1 hereto. Debtors apparently took
20   that precise figure from page 2 of PLS’s Notice of Trustee’s Sale dated June 25, 2019. See
21   Exhibit 2 hereto. More than 13 months have elapsed since the June 25, 2019 Notice of Trustee’s
22   Sale and at a default note rate of 15% on the principal balance of $10,937,000, an additional
23   $1,777,262.50 in interest accrued over the 13 month period of July 2019 through July 2020. Since
24   PLS’s accounting confirms $642,987 in payments over that same 13 month period, the net interest
25   accrual is $1,134,275. Debtors’ admitted scheduled amount due of $12,113,909 plus the net
26   interest accrual of $1,134,275 totals $13,248,184, reconciling with PLS’s proof of claim. Thus,
27   Debtors’ undefined objection to PLS’s claim is entirely speculative and is undermined by Debtors’
28   own admissions in the scheduling of PLS’s claim.

Case: 20-50628      Doc# 80      Filed: 08/12/20 Entered: 08/12/20 19:50:14           Page 2 of
                                              15-2-
 1          3.      Debtors complain that PLS did not file copies of its deeds of trust. First, the

 2   Court’s Open Calendar Procedures state that deeds of trust need not be filed unless requested by

 3   the Court. In any event, this is a strawman argument. There is no dispute over the deeds of trust.

 4   Debtors’ admit to PLS’s lien priority and PLS does not dispute that there is a prepetition collateral

 5   release addendum releasing the Mora Lot for a $500,000 payment. The release provision does not

 6   change the outcome, however, under the Debtors’ pending plan. Under section 1129(b)(2)(A), fair

 7   and equitable treatment of PLS’s secured claim requires that PLS retain its lien and credit bid

 8   rights for the full amount of PLS’s claim. The Debtors cannot take advantage of the collateral

 9   release provision while cramming down a non-consensual plan.
10          4.      In paragraph 4, Debtors try to diminish the accruing administrative expenses in the
11   estate that are clearly identified in Debtors’ United States Trustee Monthly Operating Reports.
12   But these arguments do not result in these non-operating estates suddenly becoming profitable.
13   There is no dispute that the estates are operating at continuing losses due to administration
14   expense accrual and zero income into the estates. This factor in support of dismissal under §
15   1112(b)(4)(A) is satisfied.
16          5.      In paragraph 5 Debtors allude to certain amendments to the disclosure statement

17   that are forthcoming. These vague statements do nothing to make Debtors’ patently non-

18   confirmable plan suddenly confirmable. Debtors also offer the Chen Declaration which, at

19   paragraph 9, purports to support Debtors’ argument that the Mora House and Mora Lot will sell

20   for $17,500,000 within the next six (6) months. To the extent that this is an attempt by the

21   Debtors to offer valuation evidence in the form of a broker’s opinion of value, PLS objects to the

22   evidentiary admission thereof. See Federal Rules of Evidence 104, 602, 701, 702, 703; Donoway

23   v. Tucker (In re Donoway), 139 B.R. 156, 157 (Bankr. D. Md. 1992) (“Real estate brokers and

24   agents without specialized training in real estate appraising are not qualified to testify as to their

25   opinions regarding fair market value”). Here, Chen offers no foundation showing specialized

26   training in real estate appraising or that any generally recognized appraisal principles were

27   followed. See http://www.uspap.org/ (Uniform Standards of Professional Appraisal Practice).

28   Without admissible valuation evidence, the only appraisal before the Court is contained in the Hart

Case: 20-50628       Doc# 80       Filed: 08/12/20 Entered: 08/12/20 19:50:14            Page 3 of
                                                15-3-
 1   Declaration valuing both parcels at $13,250,000 - $4.25 million less than the current listing

 2   price. But even if the $17,500,000 sale price is credited, a sale at $17,500,000 nets the estate only

 3   $430,606. See Disclosure Statement Exhibit C attached to Request for Judicial Notice at page 39.

 4   The problem with the $430,606 number is that it assumes no post-petition accruals on the

 5   Blanchard first deed of trust on the Mora Lot or property taxes. Worse, it assumes that PLS

 6   will be paid a flat $13,000,000, when PLS’s claim already exceeds that amount and continues to

 7   accrue post-petition interest of $136,712.50 monthly at the 15% default rate. As the Ninth

 8   Circuit clearly holds, PLS is entitled to interest at the default note rate. See In re New

 9   Investments, Inc., 840 F.3d 1137, 1140 (9th Cir. 2016) (“Subsection § 1123(d) renders void Entz-
10   White’s rule that a debtor who proposes to cure a default may avoid a higher, post-default interest

11   rate in a loan agreement.”) Thus, Debtors failure to address the post-petition accruals renders the

12   plan patently infeasible. The Debtors’ plan to generate $430,606 from a sale at $17,500,000 is a

13   pipe dream and internally inconsistent with the amounts required to pay secured claims,

14   unsupported by any admissible valuation evidence and otherwise patently infeasible. Debtors

15   have not established a reasonable likelihood of rehabilitation.

16          Based on the foregoing, the “nuances” identified by the Debtors do not rebut the cause

17   shown to dismiss the Debtors’ cases. Pursuant to 11 U.S.C. § 1112(b)(4)(A), dismissal is

18   mandatory under the circumstances.

19                                                     II.

20                  DEBTORS’ ARGUMENTS DO NOT REBUT CAUSE SHOWN

21                             MANDATING DISMISSAL OF THE CASES

22          PLS has established cause pursuant to 11 U.S.C. § 1112(b)(4)(A) for mandatory dismissal

23   of Debtors’ cases. Other than their “nuances” identified above, Debtors purport to present a “legal

24   argument” on pages 4 through 9 of their opposition brief. However, their legal argument does

25   not contain a single citation to § 1112(b) nor a single case interpreting § 1112(b) in support of

26   their arguments against dismissal. This is a remarkable omission. Debtors are purporting to

27   respond to a motion brought under § 1112(b) but utterly fail to address the relief sought under the

28   applicable statute. The motion should be granted.

Case: 20-50628       Doc# 80     Filed: 08/12/20 Entered: 08/12/20 19:50:14             Page 4 of
                                              15-4-
 1          As set forth in PLS’s motion, PLS moved to dismiss Debtors’ case under 11 U.S.C. §

 2   1112(b). Once cause has been demonstrated under § 1112(b)(4)(A), the Court must either dismiss

 3   or convert a chapter 11 case. In re TCR of Denver, LLC, 338 B.R. 494, 498 (Bankr. D. Colo.

 4   2006); accord In re Adamo, Case No. 14-73640-las, 2016 Bankr. LEXIS 694, at *27-28 (Bankr.

 5   E.D.N.Y. Mar. 4, 2016); In re Gregory & Parker, Inc., Case No. 12-01382-8-SWH, 2013 Bankr.

 6   LEXIS 2104, at *11 (Bankr. E.D. N.C. May 23, 2013). In the context of a debtor who has ceased

 7   business operations, in the absence of a cash infusion from third parties, the first prong will be

 8   satisfied because “any negative cash flow-including that resulting from only administrative

 9   expenses - effectively comes straight from the pockets of the creditors.” Loop Corp. v. United
10   States Tr., 379 F.3d 511, 516 (8th Cir. 2004). Debtors’ opposition admits the first element for

11   relief under § 1112(b)(4)(A) as Debtors are not operating and are suffering negative cash flow.

12          Thus, the question is whether Debtors’ liquidating plan is sufficiently viable and satisfies

13   the “reasonable likelihood of rehabilitation” requirement. PLS’s motion identifies authorities

14   holding that rehabilitation is a different and much more demanding standard than reorganization.

15   In re Brutsche, 476 B.R. 298, 301 (Bankr. D. N.M. 2012). For purposes of § 1112(b)(4)(A),

16   ‘“rehabilitation means to put back in good condition and reestablish on a sound basis.’” In re BH

17   S&B Holdings, LLC, 439 B.R. at 347 (quoting In re AdBrite Corp., 290 B.R. 209, 216 (Bankr.

18   S.D. N.Y. 2003)). Debtors utterly fail to address these authorities.

19          Instead, Debtors focus their argument on “buying time” by pleading for an evidentiary

20   hearing. Evidentiary hearings are not required when there is no disputed issue of fact. See In re

21   Brown, 606 B.R. 40, 51 (9th Cir. B.A.P. 2019) (“holding an evidentiary hearing serves no

22   legitimate purpose when no ‘disputed material factual issues’ exist.”) Here, there is no dispute

23   over valuation because Debtors have not offered admissible valuation evidence. While Debtors

24   allude to a dispute over PLS’s claim, as set forth above, Debtors’ admitted amount scheduled for

25   PLS plus accrued interest at the legally permissible default rate over the last year undermine the

26   credibility of this unsubstantiated dispute.

27          Finally, Debtors make much of the possibility of confirming a negative amortization plan.

28   By this very argument, Debtors are admitting to the accrual of additional unpaid interest that is not

Case: 20-50628       Doc# 80     Filed: 08/12/20 Entered: 08/12/20 19:50:14             Page 5 of
                                              15-5-
 1   accounted for in their $13,000,000 proposed payoff in disclosure statement Schedule C.

 2   Importantly, no case cited by the Debtors actually authorized confirmation of a negative

 3   amortization plan without adequate loan to value ratio maintained throughout the plan term. See

 4   Great Western Bank v. Sierra Woods Group, 953 F.2d 1174, 1178 (9th Cir. 1992) (remanding for

 5   analysis of factors including whether the ratio of debt to value is satisfactory throughout the plan

 6   and whether risks are unduly shifted to creditor); In re Nauman, 213 B.R. 355 (9th Cir. B.A.P.

 7   1997) (loan-to-value ratio increased only slightly from 71% to 75% over the plan term). Here,

 8   there is no adequate protection in the form of any meaningful loan to value ratio for PLS even

 9   at Debtors’ intended $17,500,000 sale price. Debtors cite no case authorizing a negative
10   amortization plan without a substantial equity cushion protecting the secured creditors’ position
11   during the period of negative amortization.
12          Moreover, the mere fact that a negatively amortizing plan is remotely possible does not

13   satisfy the other confirmation requirements necessary to show there is a “reasonable likelihood of

14   rehabilitation” as required to rebut cause for dismissal under § 1112(b)(4)(A). Debtors argue that

15   the $500,000 collateral release addendum for the Mora Lot can be enforced notwithstanding cram

16   down. But nowhere do the Debtors address the requirements of § 1129(b)(2)(A) or that paying

17   down the Mora Lot will increase the debt upon the Mora House. Section 1129(b)(2)(A) states:

18                           (A) With respect to a class of secured claims, the plan
                    provides—
19                           (i) (I) that the holders of such claims retain the liens
                    securing such claims, whether the property subject to such liens is
20
                    retained by the debtor or transferred to another entity, to the extent
21                  of the allowed amount of such claims; and
                             (II) that each holder of a claim of such class receive on
22                  account of such claim deferred cash payments totaling at least the
                    allowed amount of such claim, of a value, as of the effective date of
23                  the plan, of at least the value of such holder’s interest in the estate’s
                    interest in such property;
24
                             (ii) for the sale, subject to section 363(k) of this title, of any
25                  property that is subject to the liens securing such claims, free and
                    clear of such liens, with such liens to attach to the proceeds of such
26                  sale, and the treatment of such liens on proceeds under clause (i)
                    or (iii) of this subparagraph; or
27                           (iii) for the realization by such holders of the indubitable
28                  equivalent of such claims.


Case: 20-50628      Doc# 80      Filed: 08/12/20 Entered: 08/12/20 19:50:14               Page 6 of
                                              15-6-
 1   11 U.S.C. § 1129(b)(2)(A) (emphasis added).

 2          Nowhere in their opposition brief do the Debtors make any attempt at showing that their

 3   plan complies with the requirements of § 1129(b)(2)(A). Being that Debtors have filed a joint

 4   plan and must establish that their plan satisfies the “reasonable likelihood of rehabilitation”

 5   requirement, the Debtors’ opposition fails to rebut cause shown to dismiss the cases by failing to

 6   prove that the pending plan can be confirmed.

 7          Finally, PLS acknowledges the impact of the COVID-19 pandemic. But the pandemic is a

 8   neutral factor as it impacts PLS as much as the Debtors. PLS is entitled to adequately protect its

 9   interests and the continued delay occasioned by Debtors’ case when there is no reasonable
10   likelihood of rehabilitation jeopardizes PLS’s interests as much as the Debtors’ interests.
11          Although § 1112(b) authorizes conversion or dismissal of Debtors’ cases under these
12   circumstances, conversion to chapter 7 will result in a chapter 7 trustee receiving a fully
13   encumbered no asset estate. As such, dismissal is in the best interests of creditors under these
14   circumstances. For all these reasons, the Debtors cases must be dismissed.
15                                                    III.
16                                             CONCLUSION

17          For all the reasons set forth above, PLS respectfully requests entry of an order dismissing

18   the Debtors’ cases.

19   Dated: August 12, 2020                                        Lewis R. Landau
                                                                   Attorney-at-Law
20

21
                                                                   By:/s/ Lewis R. Landau
22                                                                 Lewis R. Landau
                                                                   Attorneys for Movant
23

24

25

26

27

28

Case: 20-50628       Doc# 80     Filed: 08/12/20 Entered: 08/12/20 19:50:14             Page 7 of
                                              15-7-
 1                                 DECLARATION OF LEWIS R. LANDAU

 2   I, Lewis R. Landau, do hereby declare:

 3           1.      I am an attorney duly admitted in the States of California and the United Stated

 4   District Court for the Northern District of California. I am attorney of record for Platinum Loan

 5   Servicing, Inc. (“PLS”) in the above captioned chapter 11 cases and have personal knowledge of

 6   the facts set forth herein.

 7           2.      Attached to my declaration as Exhibit 1 is a true and correct copy of bankruptcy

 8   Schedule D filed by FRE 355 Investment Group, LLC.

 9           3.      Attached to my declaration as Exhibit 2 is a true and correct copy of my client’s
10   Notice of Trustee’s Sale dated June 25, 2019.
11           I declare under penalty of perjury under the laws of the United States of America that the
12   foregoing is true and correct. Executed this 12th day of August 2020 at Los Angeles, California.
13

14                                                                /s/ Lewis R. Landau
                                                                  Lewis R. Landau
15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-50628       Doc# 80       Filed: 08/12/20 Entered: 08/12/20 19:50:14         Page 8 of
                                                15-8-
                            EXHIBIT 1

Case: 20-50628   Doc# 80   Filed: 08/12/20   Entered: 08/12/20 19:50:14   Page 9009
                                                                                 of
                                        15
 Fill in this information to identify the case:

 Debtor name         FRE 355 Investment Group, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)             20-50628-SLJ
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Department of Tax &
 2.1                                                  Describe debtor's property that is subject to a lien                 $138,022.04           $14,999,999.00
       Collections
       Creditor's Name                                10718 Mora Drive, Los Altos, CA 94024,
                                                      Parcel No. 331-14-066. This property consists
       70 W. Hedding St., E. Wing                     of 9,677 square feet of livable space with 6
       6th Floor                                      bedrooms.
       San Jose, CA 95110
       Creditor's mailing address                     Describe the lien
                                                      Property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018-2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. S&R Income Fund I, LP
       2. Department of Tax &
       Collections
       3. State of California

 2.2   S&R Income Fund I, LP                          Describe debtor's property that is subject to a lien             $12,113,909.20            $14,999,999.00
       Creditor's Name                                10718 Mora Drive, Los Altos, CA 94024,
       c/o Platinum Loan                              Parcel No. 331-14-066. This property consists
       Servicing, Inc.                                of 9,677 square feet of livable space with 6
       24025 Park Sorrento, Suite                     bedrooms.
       150
       Calabasas, CA 91302
       Creditor's mailing address                     Describe the lien
                                                      First Trust Deed
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case:20-50628
           Case:  20-50628 Doc#
                            Doc#26
                                 80 Filed:
                                     Filed:04/27/20
                                            08/12/20 Entered:
                                                      Entered:04/27/20
                                                               08/12/2012:51:05
                                                                        19:50:14 Page   010
                                                                                  Page610
                                                                                        of of
                                                                                           22
                                                   15
 Debtor       FRE 355 Investment Group, LLC                                                           Case number (if known)       20-50628-SLJ
              Name

        Date debt was incurred                           No
        4/13/18                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0536
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

 2.3    State of California                           Describe debtor's property that is subject to a lien                       $3,452.50     $14,999,999.00
        Creditor's Name                               10718 Mora Drive, Los Altos, CA 94024,
        Franchise Tax Board                           Parcel No. 331-14-066. This property consists
        Special Procedures Section                    of 9,677 square feet of livable space with 6
        PO Box 2952                                   bedrooms.
        Sacramento, CA
        95812-2952
        Creditor's mailing address                    Describe the lien
                                                      Tax lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        3/1/19                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2186
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

                                                                                                                               $12,255,383.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        74

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Lewis Raymond Landau
         Attorney at Law                                                                                        Line   2.2
         22287 Mulholland Hwy., Ste. 318
         Calabasas, CA 91302

         Marquee Funding Group, Inc.
         24025 Park Sorrento, Suite 150                                                                         Line   2.2                             0536
         Calabasas, CA 91302

         S.B.S. Trust Deed Network
         Attn: Colleen Irby                                                                                     Line   2.2
         31194 La Baya Drive, #106
         Thousand Oaks, CA 91362




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case:20-50628
           Case:  20-50628 Doc#
                            Doc#26
                                 80 Filed:
                                     Filed:04/27/20
                                            08/12/20 Entered:
                                                      Entered:04/27/20
                                                               08/12/2012:51:05
                                                                        19:50:14 Page   011
                                                                                  Page711
                                                                                        of of
                                                                                           22
                                                   15
                            EXHIBIT 2

Case: 20-50628   Doc# 80   Filed: 08/12/20 Entered: 08/12/20 19:50:14         012
                                                                        Page 12 of
                                         15
Case: 20-50628   Doc# 80   Filed: 08/12/20 Entered: 08/12/20 19:50:14         013
                                                                        Page 13 of
                                         15
Case: 20-50628   Doc# 80   Filed: 08/12/20 Entered: 08/12/20 19:50:14         014
                                                                        Page 14 of
                                         15
 1                                    CERTIFICATE OF SERVICE

 2          I am employed in the County of Los Angeles, California. I am over the age of eighteen

 3   (18) years and not a party to the within entitled cause, my business address is 22287 Mulholland

 4   Hwy., # 318, Calabasas, CA 91302.

 5          On August 12, 2020 I served a true and correct copy of the following documents:

 6   REPLY TO DEBTORS’ OPPOSITION RE MOTION TO DISMISS CHAPTER 11 CASES;
     EVIDENTIARY OBJECTION TO CHEN DECLARATION
 7
     by effecting electronic delivery upon such persons that have agreed to accept service through the
 8
     Court’s CM/ECF electronic noticing system as follows:
 9
     Bernard S. Greenfield on behalf of Creditor Richard Blanchard
10   bgreenfield@greenfieldlaw.com, ckaefer@greenfieldlaw.com
     Robert G. Harris on behalf of Debtor FRE 355 Investment Group, LLC
11
     rob@bindermalter.com
12   Lewis R. Landau on behalf of Creditor Platinum Loan Servicing, Inc.
     lew@landaunet.com
13   Michael W. Malter on behalf of Debtor FRE 355 Investment Group, LLC
     michael@bindermalter.com
14   Office of the U.S. Trustee / SJ
     USTPRegion17.SJ.ECF@usdoj.gov
15
     Suhey Ramirez on behalf of U.S. Trustee Office of the U.S. Trustee / SJ
16   suhey.ramirez@usdoj.gov, Patti.Vargas@UST.DOJ.GOV
     Julie H. Rome-Banks on behalf of Debtor FRE 355 Investment Group, LLC
17   julie@bindermalter.com
     Jennifer C. Wong on behalf of Creditor Wells Fargo Bank, N.A.
18   bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
19
            I declare under penalty of perjury under the laws of the United States of America that the
20
     foregoing is true and correct.
21
            Executed this 12th day of August 2020 at Los Angeles, California.
22

23                                                       /s/ Lewis R. Landau
                                                         Lewis R. Landau
24

25

26

27

28

Case: 20-50628      Doc# 80     Filed: 08/12/20 Entered: 08/12/20 19:50:14          Page 15 of
                                              15-9-
